OFFICE    OF THE AlTORNEY       GENERAL   OF TEXAS
                                 AUSTIN




Hon. 9. S. %'alkW
Oounty Att0Zrn.y
walker oounty
tfuntsrillo, Texas


Dear sir:




                                                   on 14 or Art1010 1
                                                 the oonatltutienof

                                           r addreaaeb to you on th8
date of Notambe                            tilvmd a letter from xonor-
able xao I.,.
            Bennb                          t Attorney, lBth Judloial
                                           , wherein ho adtlaed that
                                            OorpM wan fll.6. In
                                           iOatiOn the Dlmtrlot Att-
                                       r tho queetlon raised in aaia
                                            letter of #OYember 7,
                                            la department.

~lansr                          your   letter of Nwemier   7,   a8 fol-


                             me, all County AttOlpOy, if,
         UudW ArtIt    6166x, . . . '. after a prironv
         has aowe-           aald overtime and haa bean
         oredited tibh the came, then the manager, with
         the Frlson Board*8 apprordl, oan rorfalt  auoh
         overtine under the Constitution or Texas, Ar-
         tlola I, seotion 14, whish provldas that no
         man shall bs 9laoed in jeopw&y twioe for the
         amlo offsnse,   09e.
mn.    D. 3. iyulker, Page 2



            "The objeat OS this inquiry la to da-
       ter&as whethar or not, in your oplnloa, the
       Penitentiary Board or the managenmnt thereof
       aen, titer 0redltIng a pl~oner with aarned
       overthe, rorieit the 8eme without vlolatlug
       SOOtiOn 14 Or AmOle   3: Of th0 Bill Of Ri@ti
       of the Constftatlon of thlu 3tate*-

              Article     6186~,     V.A.C..L, In     part    provides:

              *In     order to anoourage prleon UI8olplIna,
                                             of
      8 aiw.netioamay be mad0 finthe truktnrent,
      prlsonmr   so as to extend   to all euch ae'aro
      orderly, Indwtrlewa and obeUisat, comforts
      and @+Ilegscl   aooordIng to their doaerta.
      The rewerd to be beatowed can prisoners    for
      good uondwt ehall eonsI8t or mwh relaxation
      Of StTi& priS081  XV&OS md lXb M iOA Of -*Ial
      pri~Ilagea as may be ooneistentwith propu
      dlsoIpllne, acemautatI,ono? tkae   for good oon-
      duotahallbegranted       by theaatnager,andthe
      following deduotIon shall be mad. frcm tha term
      or terms of aentenee~ when no eharga or mIMon-
      duct hae been sustained agafaat a prlaomr, ~1s.~
      . . . .*

              Artiole 6166x, V.A.O.S.,            ln psrt pr’orId8rr

           vrf~~neta ahallbs keptatwork      undo= swh
      rules and regulation8 a8 may bo adopted ‘bt the
      manager with the Board*6 apgmval: pre*1ded;
      that no prlaona shall be required   to werLr,jmre
      than tan houraper day eraapt on work neoawary
      and essential to efflolent 0rgUnllatloa  ot oaa-
      vi&  rortxw, M&oh tints ahall Inolude the 'tima
      spent in going to and returning from tholr work,
      but not to isiolrzdsthe lntemlealon  for dinnor,
      whieh   shall     nQt   be   1.88   thW   one   hOUr,   and   in
      -886    of 8uoh MOWWX'y~d     WW8Itti~~OYdtiar,
      work, said ~l?isOnsire shall receive a 4edoet1oa
      of the equal to double the hours'so worked
Ron. D. Y. Phlker, Paw            S



      from   the   term   or   terms   or   wntwoe.    .   .   . pOr
     8aah swtalned obi~ge of ni8oonduot in riola-
     tIW Of WY rule known to the prisoner E& 0-
     lautbion eanasd by suoh overtime work shall be
     8ubjOoD to ooa~U&O forS.iture. . . .*

             seotion 14, artiols I or the Constitution 0f TO=,
prorldoor

           wo per8on, ror the sane4 0rf0fiw, shall
     be trio* >ut in jeopardy 0r liberty, nor shall,
     a peroon be again .rmt upon trial r0r the mkw
     Offewe,  after a yerdiot of not &lty    In a
     ofmrt of oompetsntjurisdlotIon.*

             In M) CQrpuJ Jurlo., Bag*          348,   it   iS 8dd:

          *OrdinaHly a priwner i8 rrntitled to a
     4Iuwition  0r the sentm0e  far god wnduot
     In oaae of a ~oosmtatlon of a sontwme, whore
     the oeammtatlon lu to euah a t~rmof IspAwn-
     mutt u sakes the otatut~ appl&oablO, but thla
     &tit depends! on the tema of the ocmmutation~
     . . . .

           9h&mluot     of a priaoneu nay forfeit In
     whole or in part hi8 right to reduetlon of mm-
     tww;    and thle ftxielture may ba resuspted by
     idatut@, or by Yalld rule8 mad@ by proper prl-
     0011 0ff1018.l8. . . .*

            ,A 8iairW   qu&tlon InYolYIng rule8 ofthe priwa
.mard orxan8u       In authorlaingthe  all,~oigoodtlaps       and
 alw speolfylng theroin for lrithdraulng *aoh alXa+ufanOetar in- 1
 subordInation wan raiwd     in the habeas 'eOrpU8 preswdlng in
 the eO8e of fn Ro; T~rrlll, 144 Fad. 016, ?5,.C.O.A5.4l&      There
~lt wm ooneeded that the grlson board teak from the good tfiu
 of the prlaoner 590 day8. The report held auab aetloa of the
 priW~%bOtW in it8 pr12aOed~ mUI ecina~a6tW. #S t0 the aO-
 tion or the prlaon enthorlti.@a in thla reapeet, the wurt said;
          -ho aatlon of that tribnaal in this pro-
     owd&.q Wd iSlt&i.8 Wlvt 18 OOPO1LUS190, Md
     whether It wa8 ad9iOabLy taken upOn spiflol~t
          avldetnee,whether aoaording to, or diarogardlng
          the rule6 of the prirron ox the law, ere quoatione
          vhioh cannot be raiwd  by this writ of habeas oor-
          purr, beoauoe thet tribuual he4 tha jarledlotioa
          end the paaer to detsrmine hou much geod time
          ehoul~ be taken from the prisoner, and It ha8 de-
          ternincd that qtms tlon. Ken those 390 days are
          thruwn out of the aocount, the time ior whloh the
          prlsonsr  was sentenoed ha8 not o*pired, and wnse-
          quontly ho oanuot be dlaaharged upon this groun4.s

               &Ye oan me no good reason why the rule eboye anno&&
     with refetrttnoeto the forrciture of oommutatlon gained by a oon-
     r&et Sor gooodconduct ehould not apply with equal force to oom-
     sutatlon earnod by (foonvict for ouurtime workad.

                 ks stated in our opIniom 8-3648 approved Julf 16; 194l,
     and addresued to tha Dirrtrlct Attorney of your district Chat
     oedlt for good ooaduot and arertime aflowa~~oe8 under Artlolam
     61$bv au4 616d?-1, when onas carnsd by a prlwnsr my be tor-
     f*ited only   UQon those  ground8   Op0iried in aald statute8.    me
     8am4 StatutOl7 euthorIty whloh pantis the privilege     r0r  a prlwn-
     or to earn ownsutation on hia 8eateuae. authorlses the fortolfatm
     and we fall to 848 how ths ermolse ai suoh authority grant& to
     ths nauaqur or prison board, with the wasutntlon      thersls pro-
     vided esurlngl to the benefit or the prisonem, csm wrk      tutable
     jWptStdy Or 86WIt.udo Withill     th4 MMing  Of the 0itBd OOMtit?l-
     tiolm1 provlslon. A torfeiture undo the statute IS brou&ht
     about by the prfooner    and h5m only, through his violation or III-
     frootlon of known rules, for the obssrvanoe of which the ooo-
     %Utatlon ia authorlaad.

                 hoe   you have oikrd tm to titlole   6166x, we odil
     y0tt.r attention to the faot that this Artiole ha8 baas ouperseded
     by Senate Bill No. ZO, Aot8 19S9, 46th Lo~lslaturo, p. S84, and
     dool~dad     by Vernon as hrttole   616bx-1. HOUOYW, ths rsri-
     8ion8 of t&is artiale are identioal     with tho8e of krtio Pa 6166X
     in 80 far as they relate to the quelrtion here don8fdered.

               Xt is therefore the opinion of this departsmat thet
     under the provision6 or Artlols 6166x, V.A.C.S., al.1 earned
     wmmutatlon by oysr-time work 18 aubjeot to ferfeiture.    'Zhere




:;
P
 eon.0. 3. w.lker,Pa6re
                      5


 forfeiturelo UealareU in aaaardanae with the provialonaof
 ,theetotutea, BaJDBdoes not violate .4rtibleI, Ysction 14 of
 t;heConutitutlonof TeZas.
                                    Yaurs very truly
          .- _~...
                ..: .r;~-,-2
                 ,~~.
                    ,:
                               #FPCSZNEXG3EXAl. GS TEXAS
d?gggi*

     L.--i
         ._.__ .~
                -‘i;,L         BY


 mxkrr